J-S45030-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: S.G.D., A MINOR          IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA



APPEAL OF: A.D., MOTHER

                                                  No. 778 EDA 2014


            Appeal from the Decree Entered February 7, 2014
          In the Court of Common Pleas of Philadelphia County
            Family Court at Nos.: CP-51-AP-0000268-2013
                                   CP-51-DP-0001852-2011


IN THE INTEREST OF: V.A., A MINOR            IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA



APPEAL OF: A.D., MOTHER

                                                  No. 779 EDA 2014


            Appeal from the Decree Entered February 7, 2014
          In the Court of Common Pleas of Philadelphia County
             Family Court at Nos.: CP-51-AP-0000333-2012
                                   CP-51-DP-0000653-2010


IN THE INTEREST OF: G.A.R.D., A              IN THE SUPERIOR COURT OF
MINOR                                              PENNSYLVANIA




APPEAL OF: A.D., MOTHER

                                                  No. 780 EDA 2014


              Appeal from the Decree Entered February 7, 2014
J-S45030-14


              In the Court of Common Pleas of Philadelphia County
                 Family Court at Nos.: CP-51-AP-0000332-2012
                                       CP-51-DP-0000652-2010


BEFORE: BOWES, J., WECHT, J., and FITZGERALD, J.*

MEMORANDUM BY WECHT, J.:                           FILED AUGUST 26, 2014

       In these consolidated appeals,1 A.D. ( Mother ) appeals the February

7, 2014 decrees that terminated her parental rights to her daughters S.D.

(born in April 2011), V.A. (born in September 2008), and G.D. (born in

October 2007) ( Children ).2 We affirm.

       The record supports the following recitation of the facts of this case.

G.D. and V.A. were living with Mother and            Maternal Grandmother

                                                           DHS ) received a

General Protective Services ( GPS ) report on August 10, 2010, regarding

G.D. The report stated that Maternal Grandmother had admitted herself to

Fairmount Behavioral Health the week prior, and that G.D., then five years

old, was outside the home, unattended, at 2:30 a.m. on August 9, 2010.



unknown during the time that G.D. was alone. DHS found that both Mother


____________________________________________


*
       Former Justice specially assigned to the Superior Court.
1
       This Court, sua sponte, consolidated these appeals on April 1, 2014.
2
      The trial court also terminated the parental rights of the respective
fathers of the Children. The fathers did not file appeals.




                                           -2-
J-S45030-14



and Maternal Grandmother were abusing drugs in the home, and that

Maternal Grandmother was prostituting herself to finance her drug habit.

      The GPS report prompted DHS to refer the family for In Home

Protective Services.                                            at 9.   In its

September 23, 2010 application for a protective order, DHS caseworkers

stated that, during a home visit, Maternal Grandmother was high on crack

cocaine; that Mother, who was three months pregnant with S.D. at the time,

admitted that she used prescription drugs and drank alcohol; that the home

and the Children were dirty; that the house had no gas service and an illegal

electric hook-up; and that the Children went to the neighbor s house when

they were hungry because there was no food in the house. DHS obtained an

Order of Protective Custody for V.A. and G.D., and placed them in foster

care. At that time, Mother and Maternal Grandmother each asked DHS to

place them in in-patient treatment. N.T. at 9.

      The trial court adjudicated G.D. and V.A. dependent on October 1,

                                          FSP ) objectives were to obtain

housing, visit with the Children, complete a parenting education course,

engage in drug and alcohol treatment, and pursue a General Educational

Development Certificate ( GED ). Id. at 10. When Mother began to exhibit

signs of depression, DHS added the objective of stabilizing her mental health

and complying with treatment recommendations, therapy, and medication.

Id. at 15.




                                    -3-
J-S45030-14



     S.D. was born in April 2011. She spent the first five months of her life

with Mother at a shelter called Pathways.      Pathways, however, discharged

Mother for selling drugs to other residents.    Id. at 9.   DHS attempted to

implement In Home Protective Services to assist Mother, and referred her to

outpatient treatment. Mother, however, missed two intake appointments at

the treatment center.

a home visit at which Mother was disoriented, DHS obtained an order for

protective custody for S.D. on September 22, 2011, and placed her in foster

care. Id.

     Mother was referred to the Clinical Evaluation Unit ( CEU ) on multiple

occasions. On January 18, 2011, Mother had been referred to the CEU for

an evaluation but rescheduled the evaluation four times due to complications

with her pregnancy.     T.C.O. at 2.   When Mother finally was evaluated on

April 4, 2011, the CEU recommended that she attend an intensive outpatient

program.    DHS provided Mother with assistance in finding housing by

referring her to Methodist Shelter Plus and the Achieving Reunification

Center ( ARC ). N.T. at 10-11. Mother was discharged from the Methodist

program for non-compliance with the drug and alcohol program.

     Mother missed two intake appointments for outpatient programs. On

September 28, 2011, she was admitted to Valley Forge Medical Center for

severe depression, and was discharged three days later.

     Mother came to the CEU voluntarily on October 3, 2011, and

requested an appointment for an evaluation.            The CEU made the

                                       -4-
J-S45030-14



appointment but Mother did not appear on the scheduled date. T.C.O. at 3.

Mother had provided an urine sample to the CEU on January 27, 2012, which

tested positive for opiates, amphetamines, marijuana, and benzodiazepines.

Mother provided a sample on April 20, 2012, which tested positive for

opiates, marijuana and benzodiazepines. Mother, however, did not stay for

an evaluation on that date.   DHS social worker Elisa Graves testified that

Mother has never completed a drug and alcohol program, despite being

referred to several different programs. N.T. at 15. Ms. Graves also testified

that Mother was referred to Behavioral Health Systems.          Id. at 15-16.

Mother, however, did not provide any documentation that she was attending

any therapeutic programs.     Id. at 16.   Ms. Graves referred Mother to a

parenting class, but Mother failed to complete the program. Id. at 11. She

also failed to follow through with pursuing a GED. Id. at 12.

     Mother attended inpatient treatment at Interim House, starting on

September 16, 2013, and, while there, provided negative urine screens.

N.T. at 22. Mother then transferred to a program at Liberte House, but was

ejected from the program for fighting. Id. at 23. Mother relapsed after this.

Id. At the time of the termination hearing, Mother was in another inpatient

program. Id. at 25.

     At an October 9, 2012 permanency review, the trial court found that

Mother had signed voluntary relinquishments for V.A. and G.D.        The trial

court also directed that V.A. and G.D.

with Pre-Adoptive Resource to Maine [sic] by agreement of the pa

                                    -5-
J-S45030-14



Order, 10/9/2012, at 2.            The court noted that paperwork had been

submitted pursuant to the Interstate Compact for the Placement of Children.

Id. V.A. and G.D. moved to Maine with their foster family in October 2012,

and at that point,                sits with V.A. and G.D. ceased. N.T. at 29-30.

       Based upon the signed voluntary relinquishments for V.A. and G.D.,

the trial court scheduled a hearing on the voluntary relinquishments for

November 19, 2012.             However,

terminated by voluntary relinquishment. Instead, the hearing was continued

and never rescheduled.



to the Children. The trial court held a hearing on those petitions on February

7, 2014, and terminated

§ 2511(a)(1), (2), (5), (8),3 and (b). Mother filed her notices of appeal and

statement of matters complained of on appeal on March 7, 2014.

       Mother raises the following questions on appeal:

       1. Whether the trial court erred and/or abused its discretion by
       terminating the parental rights of [Mother] pursuant to 23 Pa.
       C.S.A. sections 2511(a) (1) where [M]other presented evidence
       that she tried to perform her parental duties[?] Additionally,
       [M]other was consistently denied visitation with two of her
       children for the last sixteen months.

       2. Whether the trial court erred and/or abused its discretion by
       terminating the parental rights of [Mother] pursuant to 23 Pa.
____________________________________________


3

also found that the grounds pursuant to section 2511(a)(9) had been met.



                                           -6-
J-S45030-14


     C.S.A. sections 2511(a) (2) where [M]other presented evidence
     that she has remedied her situation by taking parenting and
     receiving drug and alcohol and mental health treatment and has
     the present capacity to care for her children[?] Additionally,
     [M]other was consistently denied visitation with two of her
     children for the last sixteen months.

     3. Whether the trial court erred and/or abused its discretion by
     terminating the parental rights of [Mother] pursuant to 23 Pa.
     C.S.A. sections 2511(a) (5) where evidence was provided to
     establish that the [C]hildren were removed from the care of the
     [M]aternal [G]randmother and now [M]other is capable of caring
     for her children[?] Additionally, [M]other was consistently denied
     visitation with two of her children for the last sixteen months.

     4. Whether the trial court erred and/or abused its discretion by
     terminating the parental rights of [Mother] pursuant to 23 Pa.
     C.S.A. sections 2511 (a) (8) where evidence was presented to
     show that [Mother] is now capable of caring for her children after
     she began receiving the drug and mental health treatment she
     needed[?]      Additionally, [M]other was consistently denied
     visitation with two of her children for the last sixteen months.

     5. Whether the trial court erred and/or abused its discretion by
     terminating the parental rights of [Mother] pursuant to 23 Pa.
     C.S.A. sections 2511(b) where evidence was presented that
     established the children had a close bond with [Mother] and had
     lived with [Mother] for the first part of their lives[?] Additionally,
     mother was consistently denied visitation with two of her
     children for the last sixteen months.

              at 7.

     Our standard of review is as follows:

     In an appeal from an order terminating parental rights, our
     scope of review is comprehensive: we consider all the evidence

     conclusions. However, our standard of review is narrow: we will

     court abused its discretion, made an error of law, or lacked

     decision is entitled to the same deference as a jury verdict.



                                     -7-
J-S45030-14



In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     Further, we have stated:

     Where the hea
     evidence of record, we must affirm the hearing court even
     though the record could support an opposite result.

     We are bound by the findings of the trial court which have
     adequate support in the record so long as the findings do not
     evidence capricious disregard for competent and credible
     evidence. The trial court is free to believe all, part, or none of
     the evidence presented, and is likewise free to make all
     credibility determinations and resolve conflicts in the evidence.

     deductions, we may reject its conclusions only if they involve
     errors of law or are clearly unreasonable in light of the trial



In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citations omitted).

     It is well-

bears the burden of proving the grounds to so do by clear and convincing

                                                            t, weighty, and

convincing as to enable the trier of fact to come to a clear conviction,

                                                             In re T.F., 847

A.2d 738, 742 (Pa. Super. 2004). Further:

     A parent must utilize all available resources to preserve the
     parental relationship, and must exercise reasonable firmness in
     resisting obstacles placed in the path of maintaining the parent-
     child relationship. Parental rights are not preserved by waiting
     for a more suitable or convenient time to
     responsibilities while others provide the child with his or her
     physical and emotional needs.




                                   -8-
J-S45030-14



In re K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008) (internal citations

omitted).

      The trial court found grounds to terminate Mother              tal rights

pursuant to § 2511(a)(1), (2), (5), (8), and (b). However, this Court only

needs to agree with                                                        one

subsection of 23 Pa.C.S.A. § 2511(a), in addition to § 2511(b), in order to

affirm the termination of parental rights. See In re B.L.W., 843 A.2d 380,

384 (Pa. Super. 2004) (en banc).        Termination is a two-step process, in

which the court first must determine if the grounds under subsection (a) are

met, and then consider subsection (b). See In re Adoption of C.L.G., 956

A.2d 999, 1009 (Pa. Super. 2008) (en banc). This Court has stated that the

focus in terminating parental rights under section 2511(a) is upon the

parent, while section 2511(b) focuses upon the child. Id. at 1008. Herein,

we review the orders pursuant to § 2511(a)(2) and (b), which provide as

follows:

      § 2511. Grounds for involuntary termination


      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                   *    *    *

           (2) The repeated and continued incapacity, abuse, neglect
           or refusal of the parent has caused the child to be without
           essential parental care, control or subsistence necessary
           for his physical or mental well-being and the conditions
           and causes of the incapacity, abuse, neglect or refusal
           cannot or will not be remedied by the parent.


                                       -9-
J-S45030-14


                                *   *   *

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511.

      To satisfy the requirements of § 2511(a)(2), the moving party must

produce clear and convincing evidence regarding the following elements: (1)

repeated and continued incapacity, abuse, neglect, or refusal; (2) such

incapacity, abuse, neglect, or refusal caused the child to be without essential

parental care, control, or subsistence necessary for his physical or mental

well-being; and (3) the causes of the incapacity, abuse, neglect, or refusal

cannot or will not be remedied. See In re Adoption of M.E.P., 825 A.2d

1266, 1272 (Pa. Super. 2003).       The grounds for termination of parental

rights under § 2511(a)(2), due to parental incapacity that cannot be

remedied, are not limited to affirmative misconduct.      Grounds pursuant to

this section may include refusal, as well as incapacity, to perform parental

duties. In re A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).

      In support of her claim that that the trial court erred in terminating her

parental rights pursuant to subsection 2511 (a)(2), Mother claims that she

has substantially completed her FSP goals of parenting classes, drug and

                                     - 10 -
J-S45030-14




16. Mother testified that she had met or was making progress toward her

FSP goals. N.T. at 47-49.

        While the trial court initially found that Mother had made progress

toward her goals in October 2011, the trial court concluded that Mother

made minimal or no progress at all subsequent permanency reviews. T.C.O.

at 5.                       y regarding her FSP goals was contradicted by the

other witnesses, and Mother offered no documentary evidence of her

completion of her goals. Instead, the testimony was clear that Mother made

little to no progress.    Ms. Graves testified that Mother had not completed

any of her goals.        N.T. at 17.   The trial court was free to credit this

                                                    Based upon those credibility

determinations, t                                          conclusion that Mother

has not corrected the conditions that have caused the Children to be without

parental care and control.        The trial court did not err in finding the

requirements for subsection 2511 (a)(2) had been satisfied.

                                                                        2511 (b)

was met.                                                       shall give primary

consideration to the developmental, physical and emotional needs and

welfare of the chi                                             this determination,

our case law requires the evaluation of any parent-child bond.             In re:

T.S.M., 71 A.3d 251, 267 (Pa. 2013).            However, this Court has held that




                                       - 11 -
J-S45030-14



the trial court is not required to order a formal bonding evaluation performed

by an expert. In re K.K.R.-S., 958 A.2d 529, 533 (Pa. Super. 2008).

      In support of her claim that the trial court erred in terminating her

parental rights pursuant to subsection 2511 (b), Mother claims that

and A.V. has [sic] lived with their mother for the first years of their lives and

has [sic] a strong bon                                       Mother also claims

that she has a bond with S.D.                              However, the record

does not support these claims.

      Instead, the testimony supports the conclusion that neither G.D. nor

V.A. had a parent-child bond with Mother. Mother has not seen them since

October 2012.    We are aware that this is when G.D. and V.A. moved to

Maine, making visitation impractical. However, G.D. and V.A. had been in

foster care for two years prior to October                           tation with

them was inconsistent before the move. N.T. at 18. Also, Mother consented

to the move. G.D. and V.A. are bonded with their foster parents and are in

a loving, nurturing environment with their foster parents and foster siblings.

N.T. at 37.     Ms. Graves opined that neither would be harmed by the

                                          Id. at 25-27.

      S.D. lived with Mother for her first five months before she was placed

in foster care, where S.D. has remained since that placement.            S.D. is

bonded with her foster mother. N.T. at 27. While Mother has had visitation

with S.D., it has been supervised and not consistent.      Id. at 40-41. S.D.

                                                                          Id. at

                                     - 12 -
J-S45030-14



42.   Felicia Silva, an agency social worker, testified that S.D. views her

foster parent as her parent and that adoption would be

interest. Id. at 43. Based upon the record evidence, the trial court did not

abuse its discretion when it determ

parental rights was in the best interests of the developmental, physical and

emotional needs and welfare of the Children.

      Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/26/2014




                                   - 13 -